772 N.W.2d 47 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald Lenoir LEWIS, Defendant-Appellant.
Docket No. 136622. COA No. 274508.
Supreme Court of Michigan.
September 23, 2009.

Order
By order of April 22, 2009, the application for leave to appeal the April 15, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in Melendez-Diaz v. Massachusetts, cert. gtd. ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2008). On order of the Court, the case having been decided on June 25, 2009, ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of the defendant's Confrontation Clause, sufficiency of the evidence, and ineffective assistance issues in light of Melendez-Diaz. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.